Campbell, C. J.,
delivered the opinion of the court.
The law provides for the taxation of choses in action, and prescribes no place where they shall be assessed (except as, to money on deposit, or loaned at interest in or out of this *145State), but they are taxable, where the owner resides, because they hare no place distinct from him. This does not apply to bales of cotton, which have a situs distinct from the person of their owner. As to such personal property, the law has prescribed that it shall be assessed, where*it is in fact, and not by fiction. It is true, this provision of the statute relates to personal property in this State ; but it is also true that there is no provision for taxing personal property capable of having a locality, which is permanently out of this State, and has a situs in .another State. The cotton of the appellant was not taxable in this State.
Judgment reversed, and judgment here for the appellant.